Exhibit MASTER LOAN AGREEMENT DATED AS OF JULY 31, 2008 AMONG POPE RESOURCES, A DELAWARE LIMITED PARTNERSHIP AS BORROWER AND NORTHWEST FARM CREDIT SERVICES, PCA AS LENDER MASTER LOAN AGREEMENT TABLE OF CONTENTS TERMS SECTION Definitions 1 Loans 2 Loans 2.01 Fees 2.02 Evidence of Debt 2.03 Payments Generally 2.04 Accounting Terms 2.05 Unused Commitment Fee 2.06 Stock/Participation Certificates 3 Ownership 3.01 Voting Rights 3.02 Stock Conversion 3.03 Patronage 3.04 FPF Account 4 General Authorization 5 Conditions Precedent 6 Documents Required for Closing 6.01 Conditions precedent to Advances Under All Loans 6.02 Representations and Warranties 7 Representations and Warranties of Borrower 7.01 Representations and Warranties of Lender 7.02 Survival 7.03 Covenants 8 Affirmative Covenants 8.01 Financial Covenants 8.02 Negative Covenants 8.03 Default 9 Events of Default 9.01 Notice and Opportunity to Cure 9.02 i MASTER LOAN AGREEMENT TABLE OF CONTENTS (continued) TERMS SECTION Prepayment and Breakage Fees 10 Prepayment Fee 10.01 Breakage Fee 10.02 Participation 10.03 Enforcement and Waiver; Indemnity 11 Enforcement and Waiver by Lender 11.01 Indemnity; Waiver of Damages by Borrower 11.02 Communications 12 Notices and Other Communications 12.01 Facsimile Documents and Signatures 12.02 Use of E-mail 12.03 Participation 13 Governing Law; Jurisdiction; Etc. 14 Governing Law 14.01 Submission to Jurisdiction 14.02 Waiver of Venue 14.03 Service of Process 14.04 Waiver of Jury Trial 14.05 Consultation with Counsel 14.06 Miscellaneous 15 Construction 15.01 Binding Effect, Assignment and Entire Agreement 15.02 Severability 15.03 No Personal Liability of General Partners 15.04 Exhibit A:Form of Compliance Certificate Exhibit B:Covenant Compliance Worksheet Exhibit C:Prepayment Fee and Breakage Fee ii Pope Resources, a Delaware Limited Partnership Customer No. 56548 MASTER LOAN AGREEMENT (INCLUDING MEMBERSHIP AGREEMENT) THIS MASTER LOAN AGREEMENT (this “Loan Agreement”) is made and entered into effective July 31, 2008, by and between Lender, as defined below, and Borrower, as defined below. RECITALS WHEREAS, Borrower has requested that Lender make a $40,000,000.00 loan for operating and capital purposes to Borrower; and WHEREAS, Lender has agreed to make the requested Loan available to Borrower on the terms and conditions hereinafter set forth, which shall apply to Loan No. 56548-141 and to any future Loans made subject to this Loan Agreement. NOW THEREFORE, IN CONSIDERATION of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: 1.
